Name: 2014/794/EU: Council Decision of 7 November 2014 on the position to be taken on behalf of the European Union within the Committee on Cultural Cooperation set up by the Protocol on cultural cooperation to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, as regards the establishment of a list of 15 arbitrators
 Type: Decision
 Subject Matter: Asia and Oceania;  international trade;  European construction;  EU institutions and European civil service;  international affairs;  cooperation policy
 Date Published: 2014-11-15

 15.11.2014 EN Official Journal of the European Union L 330/40 COUNCIL DECISION of 7 November 2014 on the position to be taken on behalf of the European Union within the Committee on Cultural Cooperation set up by the Protocol on cultural cooperation to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, as regards the establishment of a list of 15 arbitrators (2014/794/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 167(3) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (1) (the Agreement) was signed on 6 October 2010. The Agreement contains a Protocol on Cultural Cooperation (the Protocol) which, according to Article 1 thereof, sets up the framework within which the Parties cooperate for facilitating exchanges regarding cultural activities, goods and services, including, inter alia, in the audiovisual sector. (2) Pursuant to Article 15.10.5 of the Agreement, it has been provisionally applied in part by Council Decision 2011/265/EU (2) (the Decision) since 1 July 2011, pending the completion of the procedures for its conclusion. (3) Pursuant to Article 6 of the Decision, the position to be taken by the Union in the Committee on Cultural Cooperation (the Committee) on decisions having legal effects shall be determined by the Council acting in accordance with the Treaty. (4) Article 3bis of the Protocol provides that the Committee shall, promptly after its establishment, establish a list of 15 individuals to serve as arbitrators. (5) The Union should determine the position to be taken in the Committee with regard to the establishment of the list of arbitrators. (6) The position of the Union within the Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union within the Committee on Cultural Cooperation, set up by the Protocol on cultural cooperation to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, as regards the establishment of the list of 15 individuals to serve as arbitrators shall be based on the draft decision of the Committee on Cultural Cooperation attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 November 2014. For the Council The President P. C. PADOAN (1) OJ L 127, 14.5.2011, p. 6. (2) Council Decision 2011/265/EU of 16 September 2010 on the signing, on behalf of the European Union, and provisional application of the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (OJ L 127, 14.5.2011, p. 1.) DRAFT DECISION No ¦ OF THE EU-KOREA COMMITTEE ON CULTURAL COOPERATION of ¦ on the establishment of a list of arbitrators referred to in Article 3bis of the Protocol on Cultural Cooperation to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part THE COMMITTEE ON CULTURAL COOPERATION, Having regard to the Protocol on Cultural Cooperation to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, signed in Brussels on 6 October 2010, and in particular Article 3bis thereof, Whereas: (1) Article 3bis of the Protocol on cultural cooperation (the Protocol) provides for a dispute settlement set out in Chapter Fourteen of the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, whereby disputes are solved through recourse to a panel of arbitrators. (2) In the event of a dispute, the Parties shall consult in order to reach an agreement on the composition of the arbitration panel. (3) If the Parties are unable to agree on the composition of the arbitration panel, the composition shall be determined through selection by lot from the list established in accordance with point (c) of Article 3bis of the Protocol. (4) The Parties have agreed on a list of 15 arbitrators, HAS ADOPTED THIS DECISION: Article 1 The list of 15 arbitrators is hereby established in accordance with point (c) of Article 3bis of the Protocol. The list is set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦ on ¦ For the Committee on Cultural Cooperation First Vice-Minister Ministry for Culture, Sports and Tourism of the Republic of Korea Director-General of the Directorate General for Education and Culture European Commission ANNEX LIST OF ARBITRATORS Arbitrators proposed by the EU James BRIDGEMAN Ursula KRIEBAUM Alessandra LANCIOTTI HÃ ©lÃ ¨ne RUIZ FABRI Jan WOUTERS Arbitrators proposed by Korea Byung-Chol YOON Eun Young PARK Young Jae CHO Seung-Soo CHOI Chang Hwan SHIN Chairpersons Florentino P. FELICIANO (Philippines) Juan Antonio DORANTES (Mexico) Christian HÃ BERLI (Switzerland) Leng Sun CHAN (Malaysia) Teresa CHENG (China)